Opinion by
Tilson, J.
The record showed that certain items of the merchandise consist of so-called racello hats similar in all material respects to those the subject of Abstract 47291; that other items consist of sisal hemp hats the same as those involved in United States v. Armand Schwab (30 C. C. P. A. 72, C. A. D. 218); and that other items consist of hemp knotted straw hats similar to those involved in Abstract 46497. Upon the established facts and following the cited authorities, the merchandise in question was held dutiable as claimed.